Citation Nr: 1507486	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  13-04 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a left foot disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1990 to February 1996.  In August 2011, the Veteran changed his name from Terrance L. Medicine Crow to Terry L. Obago.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.

In June 2013, the Veteran testified before the undersigned at a Travel Board hearing held at the RO.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is required prior to adjudicating the Veteran's claim.  In this regard, the Veteran claims that after his February 2010 bunion surgery at the Leavenworth, Kansas, VAMC, he experienced severe and continuing pain.  The Veteran claimed the surgeon told him she cut a nerve in the joint of the great toe during bunion surgery.

An April 2012 VA medical opinion asserted that it was less likely than not that the treatment the Veteran received for his left foot at the Leavenworth VAMC was the result of carelessness, negligence, lack of proper skill, error in judgment or improper care in medical or surgical treatment or examination.  The opinion further stated that problems experienced by the Veteran are best characterized as a bad result, and that removal of the prosthesis implanted during the February 2010 surgery will help the pain.

In a June 2012 letter, a private podiatrist opined that the implanted prosthesis had been placed incorrectly, that the sesamoid bones should not have been removed in conjunction with the February 2010 procedure, and that it is known that excision of the sesamoids without fusion of the 1st metatarsal phalangeal joint can cause chronic joint pain.  In September 2012, the Veteran underwent surgery for the removal of the implant.  The Veteran reports that his symptoms have improved somewhat since the September 2012 surgery.

The basis for the private opinion is unclear.  In accordance with the VA's duty to assist, a clarifying opinion is requested.  Additionally, because the June 2012 private opinion did not exist at the time of the April 2012 VA opinion, the VA examiner was unable to consider the private opinion. 

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to provide authorization to obtain any outstanding, relevant private treatment records, to include records from the private surgeon.  After securing the necessary authorization, these records should be requested.  

Ask the private medical professional who provided the June 2012 medical opinion to provide a basis for that opinion, to include a rationale for the statement that the nail-placed hemi implant into the Veteran's big toe joint was not placed correctly, and supporting authority or literature for the statement that "[i]t is known that excision of the sesamoids without fusion of the 1st metatarsal phalangeal joint can cause chronic pain."  

If any records are not available or the private surgeon does not respond after a reasonable number of attempts, the Veteran should be notified of such.

2. Then, request a clarifying opinion from the April 2012 VA examiner, or a suitable substitute if the original examiner is not available, on the following:

The examiner is requested to review the medical records from the private podiatrist in the Veteran's claims file, as well as the Veteran's hearing testimony, and opine as to whether the additional evidence indicates that it is at least as likely as not that the Veteran's treatment at the Leavenworth VAMC was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing surgical treatment.  In addition, was this an event that was reasonably foreseeable?  In particular, please address the private opinion that the Veteran's big toe joint was not placed correctly, and that "[i]t is known that excision of the sesamoids without fusion of the 1st metatarsal phalangeal joint can cause chronic pain."  For the purposes of this clarifying opinion, please assume that the nerves in the great toe were not cut.

A fully supported rationale should be provided for all opinions.  

3. Then, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




